UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2015 U.S. Rare Earths, Inc. (Exact name of registrant as specified in its charter) Nevada 000-31199 87-0638338 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 5600 Tennyson Parkway, Suite 190 Plano, Texas 75024 (Address of principal executive offices) Registrant’s telephone number, including area code: (972) 294-7116 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On November 10, 2015, Victor Lattimore resigned as Chairman of the Board and a member of the Board of Directors of U.S. Rare Earths, Inc. (the “Company”) for personal reasons. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. RARE EARTHS, INC. Dated: November 13, 2015 By: /s/Kevin Cassidy Kevin Cassidy Chief Executive Officer
